                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                        CR-18-12-GF-BMM-JTJ

          Plaintiff,

   vs.                                                     ORDER

MARTIN PHILIP ROSE,

          Defendant.

         United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on May 8, 2019. (Doc. 58). Mr. Rose waived his

right to object to the Findings and Recommendations. Id. at 3. When a party

makes no objections, the Court need not review de novo the proposed Findings and

Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52 (1986). This Court will

review Judge Johnston’s Findings and Recommendations for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981).

         Judge Johnston conducted a revocation hearing on May 7, 2019. The United

States alleged that Rose had violated the conditions of his supervised release: 1) by

using methamphetamine; and 2) by failing to abide by the rules of the Great Falls

Pre-Release Center. (Doc. 50). Rose admitted that he had violated the conditions
of his supervised release by failing to abide by the rules of the Great Falls Pre-

Release Center. (Doc. 59 at 2). Rose did not admit or deny the first alleged

violation. The government did not attempt to prove the first alleged violation. Id.

The violations prove serious and warrant revocation of Rose’s supervised release.

      Judge Johnston has recommended that the Court revoke Rose's supervised

release and commit him to the custody of the United States Bureau of Prisons for a

term of time-served, with twenty-two (22) months of supervised release to follow.

Judge Johnston recommended further that Rose should reside at a Residential

Reentry Center until August 5, 2019. (Doc. 59 at 4).

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Rose’s violations represent a serious breach of the Court’s

trust. A custody term of time-served and twenty-two (22) months of supervised

release to follow is sufficient but not greater than necessary. Rose should reside

also at a Residential Reentry Center until August 5, 2019.

//

//

//

//

//
      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 59) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Rose be committed to the

custody of the United States Bureau of Prisons for a term of time-served, with 22

months of supervised release to follow. Rose will reside at a Residential Reentry

Center until August 5, 2019.

      DATED this 9th day of May, 2019.
